Citation Nr: 0011997	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  91-17 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for neck pain, secondary 
to Ehlers-Danlos syndrome.

2. Entitlement to service connection for sinusitis.

3. Entitlement to Department of Veterans Affairs disability 
compensation for right hand and wrist disorders as a 
result of Department of Veterans Affairs treatment 
following a fall in a VA facility in December 1997, under 
the provisions of 38 C.F.R. § 1151 (West 1991 & Supp. 
1999).


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from December 1987 to 
April 1989.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from September 1989 and November 
1999 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  

In June 1991, January 1994 and January 1995, the Board 
remanded the veteran's claims to the RO for further 
development.  In May 1998, the Board denied her claims of 
entitlement to service connection for a right hip disorder 
and increased ratings for low back and left hip disabilities.  
At that time, the Board also remanded the veteran's claims 
for service connection for neck pain, secondary to Ehlers-
Danlos syndrome and sinusitis to the RO for further 
evidentiary development.

In her October 1998 claim for right thumb and wrist benefits, 
pursuant to 38 U.S.C.A. § 1151, the veteran described a left 
leg disorder and appeared to attribute depression and an 
inability to conceive to insufficient medical attention 
related to her history of an ovarian cyst (removed in 
service).  It is unclear if, by these statements, she seeks 
to raise claims for service connection for a left leg 
disorder and for infertility and depression, secondary to 
service-connected post-operative salpingo-oophorectomy and 
excision of a left cystic ovarian mass.  As such, the matters 
are referred to the RO for appropriate clarification and 
consideration.

Further, the veteran's March 1999 statement describes 
increased cervical pain following her December 1997 accident 
that necessitated her wearing a neck collar at night and 
physical therapy, for which she believed she should be 
compensated.  It is unclear if the veteran wishes to raise 
additional claims, pursuant to 38 U.S.C.A. § 1151, and the 
matter is referred to the RO for clarification.

In her February 2000 statement, the veteran also described a 
worsening back disorder, including a protruding lumbar area 
disk, with severe pain, variously attributed to her December 
1997 fall in a VA medical center.  Moreover, the veteran said 
that Seldane was prescribed for her allergies, while in 
service and by VA after her discharge.  She contends that the 
medication caused cardiovascular problems, namely high blood 
pressure and that a physician advised her it was highly 
possible that her heart problems were due to taking that 
medication.  By these statements, the veteran may be seeking 
to raise claims for compensation benefits or to raise a new 
claim for an increased rating for her service-connected low 
back disability.  These matters are referred to the RO for 
further clarification and consideration.  Finally, the 
veteran said she wanted her "asthma, sinusitis and 
allergies" considered, and may seek entitlement to service 
connection for asthma and that matter, too, is referred to 
the RO.

The matters of the veteran's clams for service connection for 
neck pain and sinusitis are addressed in the remand section 
below. 


FINDING OF FACT

No competent medical evidence has been submitted to 
demonstrate that the veteran has right hand and wrist 
disorders, or any additional disability, related to treatment 
received from the VA following a fall in a VA facility in 
December 1997.


CONCLUSION OF LAW
The veteran has not submitted evidence of a well-grounded 
claim for entitlement to benefits under 38 U.S.C.A. § 1151 
for right hand and wrist disorders as due to VA treatment 
following a fall in a VA facility in December 1997.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to disability compensation 
under 38 U.S.C.A. § 1151 for right hand and wrist disorders 
as due to VA treatment following a fall in a VA facility in 
December 1997.  The legal question to be answered, initially, 
is whether the veteran has presented evidence of a well-
grounded claim; that is, a claim that is plausible.  If she 
has not presented a well-grounded claim, her appeal must fail 
with respect to this claim and there is no duty to assist her 
further in the development of her claim.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
the veteran's claim is not well grounded.

Factual Background

According to VA medical records dated in December 1997, the 
veteran was diagnosed with carpal tunnel syndrome of her 
right trigger finger and underwent a right thumb CMC (carpal 
metacarpal) fusion and index and middle trigger finger 
release.  A VA emergency room record, dated six days later, 
shows that the veteran said she slipped on the floor of the 
lobby of a VA medical center and was seen with complaints of 
right wrist pain.  She said she felt the pin shift in her 
right wrist and the record indicates that her wrist was 
recasted that day.  X-rays were recommended.  

The VA radiology report of x-rays of the veteran's right 
hand, taken that day, reveals that post surgical changes were 
visible and partial cast was applied to the visualized 
lateral forearm, extending to the first MCP 
(metacarpophalangeal) joint area.  There was a pin and screw 
applied to the first carpometacarpal joint for fixation of 
the base of the first metacarpal to the greater multangular 
bone of the right wrist.  There was small erosion at the base 
of the first metacarpal bone, thought to be post surgical 
changes and possibly related to synovial hyperplasia.  There 
was a suggestion of some soft-tissue swelling.  The alignment 
of the first metacarpal to the carpal articulation was 
maintained, restored since the November 1997 examination when 
subluxation was evident.  Cast material introduced artifact 
and obscured image detail to some extent.  X-rays of her 
right forearm and wrist showed a surgical metallic pin and 
screw projecting through the first carpometacarpal joint with 
alignment well maintained.

A January 1998 VA radiology report of a right thumb x-ray 
reflects the veteran's history of status post open reduction 
internal fixation of fracture dislocation of the 
carpometacarpal joint of the thumb.  A surgical screw and 
Kirshner pin was seen transfixing the fracture site.  
Alignment was near anatomic.  Remaining osseous structures 
were normal.  The film was taken through the plaster cast and 
fine details were obscured.

A February 1998 VA radiology report of x-ray of the veteran's 
right hand revealed cast material about the right arm and 
hand.  The impression was an orthopedic screw extending 
through the base of the first metacarpal into the greater 
multangular bone fusing the joint.  There was a metal pin 
overshadowing the cast material in the thumb area of the 
hand.

The veteran was seen in the orthopedic clinic, apparently in 
February 1998, according to a VA progress note.  Her right 
hand cast was removed and a pin was noted to be out of the 
bone and physicians appeared to believe it worked its way 
out.

When seen three weeks later in the VA orthopedic clinic, a 
March 1998 VA progress note indicates her SAC (short arm 
cast) was cut off.  X-rays (showed) the screw in place and 
wounds healed.  A right wrist x-ray showed a screw through 
the base of the first metacarpal into the greater multangular 
bone, fusing the joint.  There was mild osteoporosis of the 
bony structures.

In April 1998, VA radiology reports of the veteran's right 
wrist and forearm included an impression of negative status 
post right thumb surgery and negative right forearm 
examination.

Also in April 1998, a VA occupational therapy progress note 
indicates that the veteran was seen for decreased right hand 
grip.  She was given exercises to strengthen her grip.

VA medical records, dated in September 1998, indicate that 
the veteran fell while playing football three days earlier 
and hit her right arm.  She complained of decreased mobility 
and gave a history of carpal tunnel repair and prosthetic 
device in her right arm.  She had right arm swelling and was 
unable to move her hand and wrist.  The diagnostic impression 
was closed fracture of the ulna.  A September 1998 VA right 
wrist x-ray report reflects a slightly displaced comminuted 
fracture of the right ulna.

In October 1998, the RO received the veteran's claim for 
compensation for right wrist and thumb injury due to VA 
treatment following her December 1997 fall.  She said she 
fell in a VA medical center six days after VA performed right 
hand surgery, there was no accident report and no medical 
treatment and her hand was not healing well.  The veteran 
described residuals of the accident.  She did not associate 
her residuals with the right hand carpal tunnel surgery 
performed by VA prior to her fall. 

An October 1998 VA progress note indicates that the veteran's 
right ulna fracture was healing well.

In a March 1999 statement, the veteran stated that a pin in 
her right hand probably fell out after her December 1997 
fall.  At the time of her fall, she said her right hand was 
in a cast and she wore a sling and that a pin probably fell 
out from the fall.  

In March 1999, the veteran underwent VA examination of her 
hand, thumb and fingers.  The examination report describes 
the veteran's history of hand surgery in December 1997 and 
that, six days later, while on a follow-up visit, she slipped 
while her right hand was in a cast and on a sling.  As her 
right hand was involved in the fall, x-rays were taken with 
the cast and it was reported normal.  When the cast was 
removed, the veteran's right hand was re-x-rayed and the pin 
was gone.  It was thought that it most probably went out and 
got embedded into the cast.  The surgical cut then was still 
fresh.  The veteran's right hand continued to have poor grasp 
and still had some numbness.  As to pain, the veteran said it 
was better than when she had the pre-existing dislocated 
right thumb.  Objectively, the veteran, who was right-handed, 
had poor right hand grip and examination of the right hand 
showed no inflammation or tenderness.  The diagnosis was 
status post corrective surgery on the right hand for carpal 
tunnel syndrome, dislocated right thumb and corrective 
surgery on the right index finger.  Range of motion studies 
and x-ray reports were ordered.  The VA examiner commented 
that, as far as functional loss due to pain, the veteran 
stated that she felt better presently than when she had the 
right thumb dislocation and surgery had helped.  She still 
had a poor hand grip that, the VA physician opined, was 
probably due and related to the surgery rather than the fall.

Analysis

Title 38 of the United States Code, Section 1151 provides 
that, where a veteran suffers an injury or an aggravation of 
an injury resulting in additional disability or death by 
reason of VA hospitalization, or medical or surgical 
treatment, compensation shall be awarded in the same manner 
as if such disability were service connected.  See 38 
U.S.C.A. § 1151.

The law applicable to compensation claims under 38 U.S.C.A. § 
1151 has undergone rapid and significant change in recent 
years.  See Brown v. Gardner, 115 S. Ct. 552 (1994); 38 
U.S.C.A. § 1151.  In the Gardner decision, the U.S. Supreme 
Court invalidated VA's interpretation of § 1151, see 38 
C.F.R. § 3.358(c)(3), as contrary to the statute.  Gardner, 
115 S. Ct. at 555-57.  In March 1995, VA amended 38 C.F.R. § 
3.358(c)(3) to conform to the Supreme Court's decision that 
Congress did not intend § 1151 to compensate veterans for 
necessary consequences of treatment to which they consented.  
In short, in response to Gardner, VA shifted its regulatory 
scheme from a "fault" standard to a "necessary consequences" 
standard.

Effective October 1, 1997, prior to the appellant's claim, 
the statute (38 U.S.C.A. § 1151) was amended.  See 38 
U.S.C.A. § 1151.  The purpose of the statutory amendment was 
to change the "necessary consequences" standard enunciated in 
Gardner and return to a "fault" standard.  Such change 
applies only to claims, like the veteran's, filed after 
October 1, 1997.  See VAOGCPREC 40-97 (Dec. 31, 1997).  As 
the veteran's claim was received by the RO in October 1998, 
the amended version of § 1151 is for application.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability. Epps v. Gober, 1126 F.3d 1464 (Fed.Cir. 
1997), cert denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).

Upon review of the pertinent evidence of record, the Board 
finds that there is no basis to award benefits under 
38 U.S.C.A. § 1151.  The veteran has contended that 
compensation should be awarded under § 1151 as a result of VA 
treatment following her fall in December 1997.  Specifically, 
she maintains that she experiences pain and discomfort 
because, after her fall, x-rays were taken with her right arm 
cast on and failed to show a misplaced surgical pin.  
However, although the medical evidence shows that VA took x-
rays with her right arm cast following her accident, the 
evidence also clearly establishes that her arm continued to 
heal and a x-ray taken in January 1998 showed alignment to be 
near anatomic.  Moreover, the evidence further discloses that 
the veteran experienced an intercurrent right arm injury in 
September 1998 when she fractured her right forearm while 
playing football.  Although she complained of weakened grip 
and numbness when examined by VA in March 1999, she did not 
advise the examiner of her right forearm fracture.  The VA 
examiner did not attribute any right wrist and hand residuals 
to VA treatment after the veteran's fall in December 1997 and 
opined that her poor handgrip was probably due and related to 
her surgery rather than her fall.  Furthermore, as to 
functional loss due to pain, the veteran reported that she 
felt better at the time of examination than when she had 
right thumb dislocation and the surgery had helped.  In 
short, no medical opinion or other medical evidence relating 
right hand and wrist disorders to VA treatment in December 
1997 has been presented.  The Board notes that the veteran 
has not asserted or provided medical evidence to relate right 
hand and wrist disorders to the carpal tunnel surgery 
performed by VA prior to her fall in the VA facility.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
veteran has not submitted any medical opinion or other 
medical evidence that supports her claim.  The evidence now 
of record fails to show that the veteran has right hand and 
wrist disorders related to VA treatment following her fall in 
a VA facility in December 1997.  Thus, this claim may not be 
considered well grounded.  38 U.S.C.A. §§ 1151, 5107(a); 
38 C.F.R. § 3.358.  Since the claim is not well grounded, it 
must be denied.  See Ross v. Derwinski, 3 Vet. App. 141, 145 
(1992) (specifically applying the requirements for submitting 
a well-grounded claim under 38 U.S.C.A. § 5107(a) to a claim 
for service connection under 38 U.S.C.A. § 1151); see also 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

Although the Board has disposed of the claim of entitlement 
to compensation benefits for right hand and wrist disorders 
due to VA treatment in December 1997 on a ground different 
from that of the RO, that is, whether the veteran's claim is 
well grounded rather than whether she is entitled to prevail 
on the merits, the veteran has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than her claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Entitlement to VA disability compensation for right hand and 
wrist disorders as a result of VA treatment following a fall 
in a VA facility in December 1997, under the provisions of 
38 U.S.C.A. § 1151, is denied.


REMAND

In its May 1998 remand, the Board instructed the RO to afford 
the veteran VA examinations by specialists to clearly 
identify the pathology and etiology of her chronic nasal and 
cervical symptomatology.  The Board's directives were not 
followed.

Specifically, the examiner(s) was (were) asked to identify if 
the veteran suffered from rhinitis, asthma/restrictive airway 
disease and/or sinusitis and to indicate, for each diagnosis 
if such was constitutional/developmental or acquired in 
nature, whether any current diagnosis was etiologically 
related to symptoms and diagnoses shown in service medical 
records and, if an acquired disorder, the most probable onset 
and etiology, and if pre-existing, whether the condition 
increased in severity as a result of service.  According to 
the August 1998 VA nose, sinus, pharynx and larynx 
examination report, upon review of a computed tomography (CT) 
of the sinuses, chronic sinusitis, chronic hypertrophy of the 
inferior turbinates and chronic asthma were diagnosed, but 
the examiner (who performed the veteran's orthopedic and 
neurologic examinations) did not provide the information 
requested by the Board.   

In February 1999, the RO noted the inadequacy of the August 
1998 nasal examination and requested reexamination.  In July 
1999, the veteran underwent VA nose, sinus, larynx and 
pharynx examination.  The clinical impression was that the 
veteran had allergic rhinitis, for which she was treated by 
an allergist by hypersensitization and seemed to manage 
fairly well.  However, the VA examiner was unable to comment 
further about the reactive airway disease because it was 
outside of the doctor's realm of expertise, but additional 
examination was not performed. 

Regarding the veteran's cervical disorder, the RO was 
instructed to schedule the veteran for examination by a panel 
consisting of orthopedic and neurologic specialists who were 
asked to identify all cervical spine disorders.  The 
examiners were asked if the veteran's existing cervical 
disorders were likely to have existed prior to service and, 
if so, underwent a permanent increase in severity as a result 
of service, including in-service injuries.  In August 1998, a 
VA examiner (who performed the nasal examination) diagnosed 
Ehler-Danlos syndrome by history, neurologic defect due to 
lumbar disc disease secondary to the Ehler-Danlos syndrome 
and neuropathy secondary to disc disease secondary to the 
Ehler-Danlos syndrome.  In a later dated August 1998 VA 
spinal examination report, the same examiner noted neurologic 
deficit of the dorsum of the feet secondary to Ehler-Danlos 
syndrome.  A magnetic resonance image (MRI) showed 
spondylosis, disc protrusion of L1-2 and neural stenosis at 
L3-4.    

In February 1999, the RO requested that a panel, as per the 
Board's remand, reexamine the veteran.  However, the 
September 1999 VA orthopedic examination report does not 
provide the information requested by the Board.  Orthopedic 
and neurologic specialists did not examine the veteran and, 
in fact, it is unclear if the VA examiner examined the 
veteran or merely reviewed her records.  In the diagnosis, 
this VA examiner said no history that can be determined from 
the service records was connected with the cervical spine 
other than the one episode of the motor vehicle injury that 
resolved well without problems.  The examiner did not provide 
any rationale or facts to support his conclusion.

The Board notes that in Stegall v. West, 11 Vet. App. 268 
(1998), the U.S. Court of Veterans Appeals for Veteran's 
Claims held that a remand by the Board imposed upon the 
Secretary of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand.  It was also held 
that where the remand orders of the Board were not complied 
with, the Board itself erred in failing to ensure compliance.  

The Board is sympathetic with the lengthy appeal process 
experienced by the veteran but, in the interest of due 
process, it strongly believes that she should be afforded new 
examinations by VA specialists prior to consideration of her 
claims on appeal.  Accordingly, under the circumstances, the 
case is again REMANDED to the originating agency for the 
following actions:

1. The RO should schedule the veteran for 
examination by an ear, nose and throat 
specialist (and any other necessary 
specialists) who have not previously 
examined the veteran.  The claims file 
and a separate copy of this remand 
should be made available to and 
reviewed by the examiner(s) prior to 
examination of the veteran.  All 
necessary diagnostic tests should be 
accomplished and tests results fully 
reported.  The examiner(s) is(are) 
asked to respond to the following: 

(a) Does the veteran currently suffer 
from rhinitis, asthma/restrictive 
airway disease and/or sinusitis? 

(b) For each diagnosed disorder, the 
examiner(s) should indicate if it is 
constitutional/developmental or 
acquired in nature.  Consideration 
should be given to all relevant pre-
service, in-service and post-service 
history, such as any accidents or 
injuries.

(c) The examiner(s) should further 
offer an opinion as to whether any 
current diagnosis is etiologically 
related to the symptoms and diagnoses 
shown in the veteran's service medical 
records.

(d) For any pre-existing or 
congenital/developmental disease, the 
examiner(s) should provide an opinion 
as to the likelihood that the 
condition underwent a chronic increase 
in severity as a result of military 
service.

(e) For any acquired disorder, the 
examiner(s) is (are) requested to 
identify, to the extent possible, its 
most probably onset and etiology, 
specifically addressing the likelihood 
that such is related to military 
service.

2. The RO should schedule the veteran for 
examination by a panel consisting of 
orthopedic and neurologic specialists 
who have not previously examined the 
veteran.  The claims file and a copy 
of this remand should be made 
available to the examiners for review 
prior to the examination.  All 
necessary diagnostic tests should 
completed and the results reported.  
The examiners are requested to 
identify all existing cervical spine 
disorders and respond to the 
following:

(a) Was it likely that the veteran's 
cervical spine disorder(s) existed 
prior to service?  The examiners 
should include discussion of any pre-
service injuries or disease, including 
her Ehlers-Danlos syndrome.

(b) What is the likelihood that any 
currently diagnosed cervical spine 
disorder, that pre-existed service, 
underwent a permanent increase in 
severity as a result of military 
service?

3. After the above development has been 
completed, the RO should review the 
record and re-adjudicate the issues on 
appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
her representative should be furnished 
a supplemental statement of the case 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The 
veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 



